EXHIBIT 10.23

RETIREMENT PAYMENT AGREEMENT
 
AGREEMENT entered into as of the 1st day of September, 1987 between Clyde
Savings and Loan Association, a domestic Corporation having its principal office
in Clyde, North Carolina (herinafter referred to as the Association) and Larry
McDevitt of Asheville, North Carolina (hereinafter referred to as the Director).
 
WITNESSETH:
 
WHEREAS, the Director is rendering valuable service and it is the desire of the
Association to have the benefit of his continued loyalty and service and also to
assist him in providing for the contingencies of retirement and death; and,
 
WHEREAS, the Director hereby agrees to waive fees paid to him as a Director in
the amount of $800 per month for five years from the date of the execution of
this agreement;
 
NOW THEREFORE, in consideration of the premises contained herein, the parties
hereto mutually agree as follows
 
1.           Retirement Benefit:  Should the Director still be in the
Directorship of the Association upon the attainment of his 70th birthday, the
Association will commence to pay him $6,122 per month for a continuous period of
120 months.  However, should the director still be in the Directorship of the
association upon attainment of his 65th birthday, the Association in its sole
discretion may elect to commence to pay the Director $4,165 per month for a
continous period of 120 months. In the event that the Director should die after
becoming entitled to receive said monthly installments but before any or all of
said installments have been paid, the Association will pay or will continue to
pay said installments to such beneficiary or beneficiaries as the Director has
directed by filing with the Association a notice in writing. In the event of the
death of the last named beneficiary before all the unpaid payments have been
made, the balance of any amount which remains unpaid at said death shall be
commuted on the basis of 7½ percent per annum compound interest and shall be
paid in a single sum to the executor or administrator of the estate of the last
named beneficiary to die. In the absence of any such beneficiary designation,
any amount remaining unpaid at the Director’s death shall be commuted on the
basis of 7½ percent per annum compound interest and shall be paid in a single
sum to the executor or administrator of the Director’s estate.
 
2.           Death Benefit:  Should the Director die while in the Directorship
of the Association and prior to the commencement of benefits under 1 above, the
Association (beginning at a date to be determined by the Association but within
six months from the date of such death) will commence to pay $6,122 per month
for a continuous period of 120 months to such beneficiary or beneficiaries as
the Director has directed by filing with the Association a notice in writing.
Irrespective of the above, however, if the Director dies as a result of suicide
within two years of the execution of this agreement, the death benefit shall not
exceed an amount equal to his waived Directors’ fees plus interest at the rate
of 7½ percent per annum compounded annually. In the event of the death of the
last named beneficiary before all the unpaid payments have been made, the
balance of any amount which remains unpaid at said death shall be commuted on
the basis of percent per annum compound interest and shall be paid in a single
sum
 

 
 
 
 

to the executor or administrator of the estate of the last named beneficiary to
die. In the absence of any such beneficiary designation, any amount remaining
unpaid at the Director’s death shall be commuted on the basis of percent per
annum compound interest and shall be paid in a single sum to the executor or
administrator of the Director’s estate.
 
3.  Termination of Directorship:
 
A  If the Director terminates his Directorship, for reasons other than death
prior to two years from the execution date of his Agreement, the Director’s
benefits shall be limited to his waived Director fees plus interest at the rate
of 7½ percent per annum compounded annually and shall be paid in a single sum as
soon as practical following the termination of his Directorship.
 
B.  If the Director terminates his Directorship, for reasons other than death,
at the end of two or more years from the execution date of this Agreement, he or
his beneficiary, as applicable, shall be entitled upon attainment of his 70th
birthday or his prior death (or in the sole discretion of the association upon
the attainment of his 65th birthday to the lesser amount indicated) to a
percentage of the retirement benefits stated in Section 1 of this Agreement as
determined by the following table:
 
FULL NUMBER OF YEARS SERVED
AS DIRECTOR FROM DATE OF
EXECUTION OF THIS AGREEMENT
UNTIL TERMINATION OF DIRECTORSHIP
 
PERCENTAGE OF RETIREMENT
BENEFITS STATED IN SECTION
1 OF THIS AGREEMENT TO WHICH
THE DIRECTOR IS ENTITLED
2
 
40%
3
 
60%
4
 
80%
5
 
100%





4.  Forfeiture Provisions
 
A.  During the period the retirement benefit is payable to the Director under
Section 1 of this Agreement, the Director shall not engage in business
activities which are in competition with the Association without first obtaining
the written consent of the Association.
 
B.  During the period the retirement payment is payable to the Director under
Section 1 of the Agreement, the Director shall be available to render consulting
services to the Association upon request by an officer of the Association, but
such requests shall not be made more frequently than once each month. The
Director shall not he considered to have breached this condition if he is unable
to consult because of his mental or physical disability.
 
C.  Payment of the retirement benefit under this Agreement may be terminated by
the Association, if the Director fails to comply with either of the conditions
set forth in paragraph (A) and (B) of this Section 4.
 

 
 
 
 

5.  General Provisions
 
A.  Except as otherwise provided by this Agreement, it is agreed that neither
the Director, nor his beneficiary shall have any right to commute, sell, assign,
transfer or otherwise convey the right to receive any payments here­under, which
payments and the right thereto are expressly declared to be nonassignable and
nontransferable.
 
B.  The benefits payable under this Agreement shall be independent of and in
addition to any other employment agreements that may exist from time to time
between the parties hereto, concerning any other compensation payable by the
Association to the Director whether as salary, bonus, or otherwise. This
Agreement shall not be deemed to constitute a contract of employment between the
parties hereto, nor shall any provision hereof restrict the right of the
Association to discharge the Director or restrict the right of the Association
to discharge the Director or restrict the right of the Director to terminate his
Directorship.
 
C.  The rights of the Director under this Agreement and of any beneficiary of
the Director shall be solely those of an unsecured creditor of the Association.
Any asset acquired by the Association in connection with the liabilities asumed
by it hereunder, shall not be deemed to be held under any trust for the benefit
of the Director or his beneficiaries or to be considered security for the
performance of the obligations of the Association but shall be, and remain, a
general, unpledged, unrestricted asset of the Association.
 
D.  The Association hereby reserves the right to accelerate the payments
specified in Sections 1, 2 and 3 above without the consent of the Director, his
estate, beneficiaries, or any other person claiming through or under him.
 
E.  The Association agrees that it will not merge or consolidate with any other
Association or organization, or permit its business activities to be taken over
by any other organization unless and until the succeeding or continuing
Association or other organization shall expressly assume the rights and
obligations of the Association herein set forth. The Association further agrees
that it will not cease its business activities or terminate its existence, other
than as heretofore set forth in this Section, without having made adequate
provision for the fulfilling of its obligations hereunder.
 
F.  This Agreement may be revoked or amended in whole or in part by a writing
signed by both of the parties hereto.
 
G.  This Agreement shall be subject to and construed under the laws of the State
of North Carolina.
 

 
 
 
 

IN WITNESS THEREOF, the said Association has caused this Agreement to be signed
in its Corporate name by its duly authorized officer, and impressed with its
corporate seal, attested by its Secretary, and the said Director has hereunto
set his hand and seal, all on the day and year first above written.
 
ATTEST:
Clyde Savings and Loan Association
   
Peggy C. Melville
By F. Ed Broadwell                                                    (Seal)
 
President
WITNESS:  Peggy C. Melville
   
Larry McDevitt                                                      (Seal)
 
(The Director)






 
 
 
 

RETIREMENT PAYMENT AGREEMENT ADDENDUM
 
WHEREAS, The Hometown Bank, formerly Clyde Savings and Loan Association, (the
Bank) and Larry McDevitt (the Director) entered into an agreement as of
September 1, 1987 which provided for certain deferred compensation to be paid by
the Bank to the Director;
 
WHEREAS, paragraph 1 of the agreement states that “should the director still be
in the directorship of the Association upon the attainment of his 70th birthday,
the Association will commence to pay him $6,122 per month for a continuous
period of 120 months. However, should the director still be in the directorship
of the Association upon attainment of his 65th birthday, the Association in its
sole discretion may elect to commence to pay the Director $4,165 per month for a
continuous period of 120 months;”
 
NOW THEREFORE, the Bank hereby waives and removes the discretion provided it in
the agreement to elect to pay the Director upon attainment of his 65th birthday
and hereby agrees that should the Director still be in the directorship of the
Bank upon the attainment of his 70th birthday, the Bank will commence to pay him
$6,122 per month for a continuous period of 120 months as previously stated in
the agreement;
 
IN WITNESS THEREOF, the Bank has caused this addendum to be signed in its
corporate name by its duly authorized Officer, and impressed with its corporate
seal, attested by its Secretary, and the said Director has hereunto set his hand
and seal on this the 19th day of May, 2003.
 
The Hometown Bank
 
Director
       
/s/ F. Ed Broadwell
 
/s/ Larry McDevitt
F. Ed Broadwell, President
 
Larry McDevitt
               
Attest:
           
/s/ Peggy C. Melville
   
Peggy C. Melville, Secretary
   







 

 
 
 
 

AMENDMENT NO. 1 TO RETIREMENT PAYMENT AGREEMENT
 
This amendment (this “Amendment”) to that certain Retirement Payment Agreement
between the undersigned director and HomeTrust Bank (formerly Clyde Savings and
Loan Association) dated September 1, 1987 (the “RPA”) is being entered into by
the parties for the purpose of modifying the RPA to comply with Section 409A of
the Internal Revenue Code of 1996, as amended (“Section 409A”).
 
 
1.
Section 5(D) of the RPA, which provides for the right of the Association to
accelerate payments, is hereby deleted.

 
 
2.
All other provisions of the RPA shall remain in full force and effect.

 
This Amendment has been executed by the parties as of this 25th day of November,
2008.
 

   
HOMETRUST BANK
           
By:
/s/ F. Ed Broadwell, Jr.
     
F. Ed Broadwell, Jr.
     
Chairman/CEO
                     
/s/ Larry McDevitt
     
Director







 

 
 
 
 

AMENDMENT NO.1 TO RETIREMENT PAYMENT AGREEMENT
 
CLARIFICATION
 
In December, 2008, HomeTrust Bank and the undersigned director (the “Parties”)
entered into an agreement (“Amendment 1”) to amend the Retirement Payment
Agreement (the “Agreement”) to comply with Section 409A of the Internal Revenue
Code (“Section 409A”). The intended effect of Amendment 1 was (1) to comply with
Section 409A in a manner that had the least effect on the operation of the
Agreement and, accordingly, (2) to eliminate the ability of the HomeTrust Bank
to accelerate payments under the Agreement in a manner that violates Section
409A, to the minimum extent required thereby. It was not intended, and nor was
it required by Section 409A, that the acceleration prohibition (nor any other
Section 409A provision) be applied to benefits under the Agreement that are not
subject to Section 409A (“Pre-Section 409A Benefits”). The Parties also intended
that the acceleration prohibition preclude the right of the HomeTrust Bank to
accelerate the commencement of benefits from age 70 to age 65, for benefits
subject to Section 409A (i.e., amounts earned and vested as of December 31,
2004) (“Section 409A Benefits”). The Parties desire to clarify Amendment 1 to
reflect the original intentions of the Parties as set forth above. Accordingly,
Amendment 1 is clarified as follows:
 
1.           Section 5(D) shall be considered deleted only with respect to
Section 409A Benefits. Section 5(D) shall be considered as remaining in effect
with respect to Pre-Section 409A Benefits.
 
2.           The prohibition on accelerated benefits shall be interpreted to
mean that the ability to accelerate the commencement of benefits from age 70 to
age 65 shall apply only to Section 409A Benefits, and not to Pre-Section 409A
Benefits. In particular, the second sentence of Paragraph 1 and the
parenthetical in Paragraph 3(B) of the Agreement shall be interpreted as not
applying to Section 409A Benefits.
 
This clarification shall be treated effective as of November 25th, 2008, the
date Amendment 1 was adopted by the Parties.
 
Signed by the Parties this 22nd day of December, 2009.
 

   
HOMETRUST BANK
           
By:
/s/ F. Ed Broadwell, Jr.
     
F. Ed Broadwell, Jr.
     
Chairman/CEO
                     
/s/ Larry M. McDevitt
     
Director









 
